BLATCHFORD, District Judge.
I have carefully examined the testimony in this case in connection with the eight specifications filed on the part of Charles Walke, a creditor, in opposition to the discharge of the bankrupt, and am not satisfied that any one of the specifications is sustained by the proofs. The burden of proof is on the creditor, and although the character of the evidence is such as to show that the creditor was justified in examining closely into the transactions of the bankrupt, and in opposing his discharge, and there are many things disclosed by the testimony that are quite discreditable to the bankrupt, I cannot say that anything is shown that will warrant the withholding of a discharge. A discharge is therefore granted.